Citation Nr: 0329543	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-18 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to an increased rating for recurrent rectal 
abscess with fistula, status post-hemorrhoidectomy and 
fistulectomy, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.

This appeal is from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The appeal initially included a claim 
for service connection for lipoma, which the veteran withdrew 
during a December 2001 videoconference hearing before a 
Veterans' Law Judge of the Board of Veterans' Appeals.  See 
38 C.F.R. § 20.204 (2003).  The Veterans' Law Judge who 
conducted the hearing has left the Board's employ.  The Board 
notified the veteran that his appeal would be assigned to 
another Veterans' Law Judge would decide his appeal and 
offered him another hearing with that judge.  See 38 U.S.C.A. 
§ 7107 (West 2002) (appellant's right to hearing before judge 
who will decide his or her appeal).  The waived his right to 
another hearing in writing received at the Board in September 
2003.


REMAND

On April 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Certain of the development the Board initiated remains 
incomplete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's Vocational 
Rehabilitation & Education folder and 
associate it with the claims file.

2.  Schedule the veteran for a VA 
examination of his rectum to determine 
the severity of rectal abscess with 
fistula, status post-hemorrhoidectomy and 
fistulectomy, including whether the 
veteran must wear a pad, the quantity and 
frequency of leakage, if any, and the 
frequency of involuntary bowel movements, 
if any.  An opinion as to the effect of 
the disability on the veteran's 
employability should be provided.  Send 
the claims folder to the examiner(s) for 
review.  The notice to the veteran 
scheduling the examinations, or any prior 
notice of the intent to schedule 
examinations, must inform the veteran 
that regulation, 38 C.F.R. 3.655 (2001), 
requires that his claims be denied if he 
misses an examination appointment without 
good cause.

3.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



